Case 2:19-cv-11550-MAG-MKM ECF No. 23 filed 01/22/20         PageID.172     Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SAUNTORE THOMAS, an individual,

      Plaintiff,
vs.
                                                   Case No. 19-cv-11550
ENTERPRISE LEASING COMPANY                         Hon. Mark A. Goldsmith
OF DETROIT, LLC,                                   Mag. Mona K. Majzoub

     Defendant.
__________________________________________________________________

        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

      This matter having come before the Court on the stipulation of the
undersigned parties, the parties having reached a resolution, and the Court being
otherwise fully advised:
      IT IS ORDERED that all claims brought against Defendant Enterprise
Leasing Company of Detroit, LLC by Sauntore Thomas are hereby dismissed with
prejudice, and without costs or fees awarded either party.
      This Order resolves the last pending claim and closes this case.
      SO ORDERED.
Dated: January 22, 2020                      s/Mark A. Goldsmith
      Detroit, Michigan                      MARK A. GOLDSMITH
                                             United States District Judge
Case 2:19-cv-11550-MAG-MKM ECF No. 23 filed 01/22/20   PageID.173   Page 2 of 2



 DEBORAH GORDON LAW                        BUTZEL LONG, P.C.

 By: /s/ Deborah L. Gordon                 By: /s/ Carey A. DeWitt
 Deborah L. Gordon (P27058)                Carey A. DeWitt (P36718)
 Elizabeth Marzotto Taylor (P82061)        James S. Rosenfeld (P39434)
 Attorneys for Plaintiff                   Michael R. Griffie (P79836)
 33 Bloomfield Hills Parkway, Suite 220    Attorneys for Defendant
 Bloomfield Hills MI 48304                 41000 Woodward Avenue
 (248) 258-2500/Fax (248) 258-7881         Stoneridge West Bldg.
 dgordon@deborahgordonlaw.com              Bloomfield Hills MI 48304
 emarzottotaylor@deborahgordonlaw.com      (248) 258-1616/Fax (248) 258-1439
                                           dewitt@butzel.com
                                           rosenfeld@butzel.com
                                           griffie@butzel.com

 Dated: January 21, 2020




                                      2
